DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/22/2022 has been entered.
Status of the Claims
Claims 1, 4 and 22 are pending.
Claims 1, 4 and 22 are examined herein.
The rejection to Claims 1, 4 and 22 under 35 U.S.C. 102(a)(1) as being anticipated by Ahearn et al. (Plant and Cell Physiology 42.10 (2001): 1130-1139) taken with evidence of Bradley et al. (Development 122.5 (1996): 1535-1544) and Blázquez et al. (Nature 404.6780 (2000): 889) is withdrawn in view of Applicant’s amendments of the claims.
The rejection to Claims 1-2, 4 and 22 under 35 U.S.C. 103 as being unpatentable over Harberd et al. (US 6307126 B1) taken with evidence of Sun (Current opinion in plant biology 3.5 (2000): 374-380) and Blázquez et al. (Nature 404.6780 (2000): 889) is withdrawn in view of Applicant’s amendments of the claims.  
Claim Objections
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Applicant claims a recombinant nucleic acid molecule for producing flower formation, said nucleic acid molecule comprising: a transgenic nucleic acid sequence comprising a sequence encoding a floral fate inducer operably linked to a promoter specific to flower primordium or lateral organ primordium, wherein said floral fate inducer is a gibberellin catabolism enzyme.  The essential elements of the claims are promoters specific to flower primordium or lateral organ primordium and gibberellin 
Applicant describes promoters specific to flower primordium or lateral organ primordium by virtue of example, listing the LFY promoter, ANT promoter, FIL promoter, FD promoter, BRANCHED promoter, APi/FUL dlade promoter, MP promoter, TMO3 promoter, WOX promoter, Indeterminate promoter, RS promoter, rice APO1 promoter, tomato AN promoter, maize ZFLI promoter or maize ZFL2 promoter.  (Specification p. 12-13).  Applicant describes no structure-function relationship with respect to the recited promoter types.
Upon continued examination, it is recognized that Applicant has not adequately described the genus of promoters specific to flower primordium or lateral organ primordium essential to the claims.  The recited promoters specific to floral or lateral organ primordia reasonably encompass the genus of all promoters that are activated and direct expression of operably linked genes in floral or lateral organ primordia.  While several promoters specific to flower primordia or lateral organ primordia were known in the prior art, the genus of promoters encompassed by the claims appears to have been inadequately represented by exemplars available in the prior art.  
For example, after the effective filing date of the instant invention, Comelli et al. "Founder-cell-specific transcription of the DORNRÖSCHEN-LIKE promoter and integration of the auxin response." Journal of Experimental Botany 67.1 (2016): 143-155 teaches the identification of the DORNRÖSCHEN (DRNL) promoter, which appears to be specific to lateral organ primordia and floral primordia.  Comelli et al. teaches an extensive analysis of the DRNL promoter elements to determine which structures are 
As such, it does not appear that one of ordinary skill in the art would have recognized that Applicant was in possession of the recited genus of promoters as required by the claims and that one of ordinary skill in the art would not have been able to readily recognize the promoters as encompassed by the recited genus from promoters that were not encompassed by the claims.
Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES A LOGSDON whose telephone number is (571)270-0282. The examiner can normally be reached M-F 8:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on (571)272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/CHARLES LOGSDON/Examiner, Art Unit 1662